U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Amendment No. 1) Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52139 TagLikeMe Corp. (formerly Morgan Creek Energy Corp) (Name of small business issuer in its charter) Nevada (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Third Floor, 7-8 Conduit Street, Mayfair, London W1S 2XF, UK (Address of principal executive offices) (011)-44-2072096919 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 19, 2012 Common Stock, $0.001 EXPLANATORY NOTE Themain purpose of this Amendment No. 1 toTagLikeMe Corp.'s.Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, filed with the Securities and Exchange Commission on August 20, 2012 (the “Form 10-Q”), is to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). Onechange has been made to Note 8 to the financial statements inthe Form 10-Q to amend the impact on changes in share capital and additional paid-in capital after the 5:1 stock split effected in July, 2012.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. TAGLIKEME CORP. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 2 PART I ITEM 1. FINANCIAL STATEMENTS TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) FINANCIAL STATEMENTS JUNE 30, 2012 (Unaudited) 3 TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other TOTAL CURRENT ASSETS Equipment - Intellectual property - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties (Note 11) Loan payable (Note 12) Loan payable - Due to related party (Note 11) TOTAL CURRENT LIABILITIES GOING CONCERN (Note 1) STOCKHOLDERS’DEFICIT (Note 9) Common stock, 333,333,330 shares authorized with $0.001 par value Issued and outstanding 330,940,630 common shares (December 31, 2011 – 263,061,960) Additional paid-in capital Accumulated deficit duringdevelopment stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES & STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Inception (October 19, 2004) to June 30, GENERAL AND ADMINISTRATIVE EXPENSES Consulting fees Impairment of oil and gas properties (Note 4) - Investor relations - Management fees (Note 11) Office and general (recovery) Professional fees NET OPERATING LOSS: ) OTHER EXPENSE Gain on expired oil and gas lease option - Abandonment expense ) - ) - ) Financing costs - ) Interest expense ) TOTAL OTHER EXPENSE ) NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING -BASIC 267,269,420 263,061,960 265,165,690 263,061,960 The accompanying notes are an integral part of these financial statements. 5 TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 Inception (October 19, 2004) to June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - Stock based compensation - - - Impairment of oil and gas properties - - - Financing costs - - CHANGES IN OPERATING ASSETS AND LIABILITIES - Interest accrued ) - Prepaid expenses and other ) - Due to related parties - Accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Oil and gas property expenditures, net - - ) Proceeds from sale of equity interest in oil and gas property, net - - Acquisition of Glob Media, net of cash received - NET CASH FLOWS USED IN INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on sale and subscriptions of common stock - - Drilling advances - - Loan payable advances Payments to related parties - ) ) Advances from related parties NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE IN CASH CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION AND NON-CASH INVESTING AND FINANCING ACTIVITIES: Cash paid for interest $
